AMENDMENT NO. 1 dated as of March 7, 2012 (this “Amendment”), to the Credit
Agreement dated as of March 17, 2011 (the “Credit Agreement”), among ROTECH
HEALTHCARE INC., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), and CREDIT SUISSE AG, as administrative
agent (in such capacity, together with its successors and assigns, the
“Administrative Agent”) for the Secured Parties (as defined therein), is entered
into by and among the Borrower, the subsidiaries of the Borrower identified on
Schedule I hereto (the “Subsidiary Guarantors”), the persons signatory hereto as
Lenders and the Administrative Agent.
A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower, in each case pursuant to the terms and
subject to the conditions set forth in the Credit Agreement.
B. The Borrower and the Lenders desire that the Maturity Date set forth in the
Credit Agreement be extended as provided herein.
C. The Borrower and the Subsidiary Guarantors are party to one or more of the
Security Documents, pursuant to which, among other things, the Borrower and the
Subsidiary Guarantors provided security for the Obligations of the Borrower
under the Credit Agreement. The Subsidiary Guarantors are party to the Guarantee
Agreement, pursuant to which the Subsidiary Guarantors Guaranteed the
Obligations of the Borrower under the Credit Agreement.
D. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions to effectiveness set forth in Section 3 hereof, the Credit Agreement
is hereby amended by amending and restating the definition of the term “Maturity
Date” in its entirety to read as follows:
““Maturity Date” shall mean March 17, 2014.”
SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to each of the
Lenders and the Administrative Agent that: (a) this Amendment has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; and (b) after giving effect to this


--------------------------------------------------------------------------------


Amendment, (i) the representations and warranties set forth in Article III of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects on and as of the Amendment Effective Date (as defined below),
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; and (ii) no
Default or Event of Default has occurred and is continuing.
SECTION 3. Amendment Effectiveness. This Amendment shall become effective as of
the first date (such effective date, the “Amendment Effective Date”) occurring
on or prior to March 7, 2012, on which: (a) the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of the Borrower, the Subsidiary Guarantors and the Lenders; (b) the
Administrative Agent shall have received, on behalf of itself and the Lenders, a
favorable written opinion of (i) Latham & Watkins LLP, (ii) Proskauer Rose LLP,
(iii) Greenberg Traurig and (iv) McNair Law Firm, P.A., in each case (A) dated
the Amendment Effective Date, (B) addressed to the Administrative Agent and the
Lenders and (C) covering such matters relating to this Amendment and the
transactions contemplated hereby as the Administrative Agent shall reasonably
request; (c) the Administrative Agent shall have received, for the account of
each Lender, an upfront fee equal to 0.50% of the aggregate amount of such
Lender’s Commitment on the Amendment Effective Date (whether unused or unused);
(d) the Administrative Agent shall have received all other fees and, to the
extent invoiced, reimbursement of all out-of-pocket expenses required to be paid
by the Borrower to the Administrative Agent pursuant to the terms of the Credit
Agreement in connection with the transactions contemplated hereby; and (e) the
representations and warranties contained in Section 2 hereof shall be true and
correct.
SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the Amendment Effective Date,
any reference to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.
SECTION 5. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Amendment and consents to the terms hereof and further hereby
affirms, confirms and agrees that: (a) notwithstanding the effectiveness of this
Amendment, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and


--------------------------------------------------------------------------------


ratified in all respects, in each case, as amended hereby; (b) in the case of
each Subsidiary Guarantor, its Guarantee of the Obligations, as and to the
extent provided in the Guarantee Agreement as originally executed, shall
continue in full force and effect in respect of the Obligations as modified
hereby; (c) in the case of each Loan Party, the pledge of and/or grant of a
security interest in its assets as Collateral to secure the Obligations, all as
and to the extent provided in the Security Documents as originally executed,
shall continue in full force and effect in respect of, and to secure, the
Obligations as modified hereby; and (d) in the case of each Subsidiary
Guarantor, after giving effect to this Amendment, all the representations and
warranties made by or relating to it contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the Amendment Effective Date with the same effect as though made on and as of
the Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date.
SECTION 6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other customary means of electronic transmission
(e.g., “pdf”) shall be as effective as delivery of a manually signed counterpart
of this Amendment.
SECTION 7. Applicable Law. THIS AMENDMENT AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION HEREWITH SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 8. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Amendment and the transactions contemplated hereby, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined only in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Amendment or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.
SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.


ROTECH HEALTHCARE INC.,
by
 
/s/ Philip L. Carter
 
Name: Philip L. Carter
 
Title: President



EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,


by
 
/s/ Philip L. Carter
 
Name: Philip L. Carter
 
Title: President





--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent,
by
 
/s/ Ari Bruger
 
Name: Ari Bruger
 
Title: Vice President
 
 
by
 
/s/ Kevin Buddhdew
 
Name: Kevin Buddhdew
 
Title: Associate





--------------------------------------------------------------------------------




JEFFERIES FINANCE LLC, as a Lender,
by
 
/s/ E. Joseph Hess
 
Name: E. Joseph Hess
 
Title: Managing Director





--------------------------------------------------------------------------------


SCHEDULE I
SUBSIDIARY GUARANTORS


A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Acadia Home Care
Allied Medical Supply, Inc.
Always Medical Equipment, Inc.
Andy Boyd’s InHome Medical, Inc., West
Andy Boyd’s InHome Medical/InHome Medical Inc.
Anniston Health & Sickroom Supplies, Inc.
Berkeley Medical Equipment, Inc.
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Care Medical Supplies, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Collins Rentals, Inc.
Community Home Oxygen, Inc.
Contour Medical Supply, Inc.
Corley Home Health Care, Inc.
CPO 2, Inc.
Cynthiana Home Medical Equipment, Inc.
Daniel Medical Systems, Inc.
Distinct Home Health Care, Inc.
Don Paul Respiratory Services, Inc.
DuMEd, Inc.
East Tennessee Infusion & Respiratory, Inc.
Ellis County Home Medical Equipment, LLC
Encore Home Health Care, Inc.
Excel Medical of Fort Dodge, Inc.
Excel Medical of Marshalltown, Inc.
First Community Care of Niagara, Inc.
Firstcare, Inc.
Fischer Medical Equipment, Inc.
Four Rivers Home Health Care, Inc.
G&G Medical, Inc.
Gate City Medical Equipment, Inc.
Georgia Medical Resources, Inc.
Gladwin Area Home Care, Inc.
Hamilton Medical Equipment Service, Inc.
Health Care Services of Mississippi, Incorporated
Holland Medical Services, Inc.
Home Care Oxygen Service, Inc.
Home Medical Systems, Inc.
IHS Acquisition XXVII, Inc.
Integrated Health Services at Jefferson Hospital, Inc.
Intensive Home Care Services, Inc.
IOTA Medical Equipment, Inc.
LAMBDA Medical Equipment, Inc.
LAMS, Inc.
Lawrence Medical Equipment, Inc.
Lovejoy Medical, Inc.
Major Medical Supply, Inc.
Medco Professional Services, Corp.
MedCorp International, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
Medicare Rental Supply, Inc.
Michigan Medical Supply, Inc.
National Medical Equipment Centers, Inc.
Neumann’s Home Medical Equipment, Inc.
Nightingale Home Health Care, Inc.
North Central Washington Respiratory Care Services, Inc.
Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc.
OMICRON Medical Equipment, Inc.
Oxygen of Oklahoma, Inc.
Oxygen Plus Medical Equipment, Inc.
Oxygen Plus, Inc.
Oxygen Therapy Associates, Inc.
Peterson’s Home Care, Inc.
PHI Medical Equipment, Inc.
Pioneer Medical Services, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Breathing Associates, Inc.
Professional Respiratory Home Healthcare, Inc.
PSI Health Care, Inc.
Pulmo-Dose, Inc.
Pulmonary Home Care, Inc.
Qualicare Home Medical, Inc.
Quality Home Health Care, Inc.
R.C.P.S., Inc.
RCG Information Services Corporation
RCI Medical Corp.
Regency Medical Equipment, Inc.
Resp-A-Care, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Respitech Home Health Care, Inc.
Responsive Home Health Care, Inc.
Rhema, Inc.
Ritt Medical Group, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.
Rotech Employee Benefits Corporation
Rotech Home Medical Care, Inc.
RoTech Oxygen and Medical Equipment, Inc.
Roth Medical, Inc.
Rothert’s Hospital Equipment, Inc.
Sampson Convalescent Medical Supply, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sun Medical Supply, Inc.
Sunshine Home Health Care, Inc.
The Kilroy Company
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Valley Medical Equipment, Inc.
Value Care, Inc.
VitalCare Health Services, Inc.
VitalCare of Pennsylvania, Inc.
VitalCare of Texas, Inc.
White's Medical Rentals, Inc.
Wichita Medical Care, Inc.
Zeta Home Health Care, Inc.
